Citation Nr: 1625839	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

2. Entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbar spine degenerative disc disease.

3. Entitlement to service connection for right lower extremity radiculopathy, including as secondary to service-connected lumbar spine degenerative disc disease.  

4. Entitlement to service connection for left lower extremity radiculopathy, including as secondary to service-connected lumbar spine degenerative disc disease.  

5. Entitlement to an effective date prior to September 11, 2012, for the grant of service connection for constipation.

6. Entitlement to an initial compensable rating for constipation.

7. Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease.

8. Entitlement to a disability rating in excess of 10 percent for cervical spine strain with osteoarthritis.

9. Entitlement to a disability rating in excess of 10 percent for left ankle strain.

10. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, January 2013, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of service connection for a mental disorder, erectile dysfunction, and right and left lower extremity radiculopathy, as well as the claims for higher disability ratings for lumbar spine, cervical spine, and left ankle disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed October 2008 rating decision denied the Veteran service connection for a mental disorder based on a finding that it was not shown that a mental disorder was incurred in or caused by service, as the Veteran did not report for his scheduled VA examination.

2. Evidence received since the October 2008 rating decision includes VA examination reports, therefore it is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. The first communication from the Veteran to VA that could be interpreted as an intent to file a claim of service connection for constipation or other bowel impairment was received on September 11, 2012.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a mental disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. An effective date prior to September 11, 2012, is not warranted for the award of service connection for constipation.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken with respect to the petition to reopen a claim of service connection for a mental disorder, no further discussion of the VCAA is required with respect to this claim.

As the January 2013 rating decision on appeal granted service connection constipation and assigned disability ratings and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2013 statement of the case (SOC) and April 2014 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated in this decision.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board deciding these claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

The Veteran's original claim of entitlement to service connection for an acquired psychiatric disability was denied in October 2008 on the basis that there was no evidence a mental disorder was incurred in or caused by service, as the Veteran did not report for his scheduled VA examination.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since his November 2010 claim to reopen the claim for service connection, the RO provided the Veteran a VA examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).  Considering the contents of this VA examination report, the Board finds that the criteria for reopening the claim based on new and material evidence have been met.

Legal Criteria, Factual Background, and Analysis for Effective Date Claim

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On his notice of disagreement for his assigned disability rating for his low back, received by VA on September 11, 2012, the Veteran reported bowel incontinence stemming from his back condition.  The RO interpreted this as a claim for service connection for a bowel impairment.  Service connection for constipation secondary to narcotic pain was granted effective September 12, 2012.  The effective date was later amended to September 11, 2012.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a bowel impairment (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim - unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).

A close review of the record shows the first communication from the Veteran to VA that can be interpreted as a claim for service connection for bowel impairment was received on September 11, 2012.  It is not shown that he filed a formal or informal application for service connection for a bowel impairment prior to September 11, 2012.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.  Earlier VA examinations of the back, to include the December 2010 VA examination specified detailed neurological disabilities related to the spine disability, and a bowel disability was not found and constipation was not listed as a symptom.  Therefore, the Board finds that there is no basis for an earlier award for the award of service connection and the rating for constipation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In light of the foregoing, the Board finds that an effective date prior to September 11, 2012 for the award of service connection for constipation is not warranted, and that the appeal in this matter must be denied.  


ORDER

The appeal to reopen a claim of service connection for a mental disorder is granted.

An effective date prior to September 11, 2012, for the award of service connection for constipation is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran's most recent VA mental disorders examination in December 2013 diagnosed major depressive disorder that began in childhood due to abuse and therefore was not caused by or a result of his military service or his chronic pain.  A new VA examination with opinion is necessary to address questions of aggravation by service-connected disability.

In his April 2016 Brief, the Veteran stated his most recent January 2013 and December 2010 VA examinations for his lumbar spine, cervical spine, and left ankle did not give an accurate account of the current condition of these disabilities.  Given the Veteran's statement and the length of the intervening period, new VA examinations are needed to determine the current severity of these disabilities, as well as the service-connected constipation.

Further, during the January 2013 back examination, the examiner noted the Veteran did not have lower extremity radiculopathy.  However, the Veteran maintained in his April 2016 brief that he had lower extremity sciatica pain.  Therefore, the claims for service connection for right and left lower extremity radiculopathy must also be remanded to determine if the Veteran now has these disabilities.  As well, the examiner stated that erectile dysfunction was less likely than not caused by the Veteran's back condition but did not provide an adequate rationale for the stated opinion.  Therefore a new examination and opinion is also needed as to this disability.

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for TDIU must be deferred pending the resolution (development and readjudication) of the remaining claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for disabilities on appeal.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the nature, extent and etiology of any diagnosed acquired psychiatric disability.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed acquired psychiatric disability is attributable to the Veteran's active service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed acquired psychiatric disability is caused by his service-connected disabilities?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed acquired psychiatric disability has been aggravated by his service-connected disabilities?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA back evaluation of the Veteran to ascertain the current nature and severity of his service-connected lumbar spine degenerative disc disease.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's low back disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  The examiner should also specifically address the impact such disability has on the Veteran's employability.

As well, the examiner should provide responses to the following:

(a) Does the Veteran have a right and/or left lower extremity disability, to include radiculopathy or sciatica pain?  If so, is it at least as likely as not (a 50% or higher degree of probability) that the lower extremity disability is proximately due to his service-connected disabilities?  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lower extremity disability has been aggravated by his service-connected low back disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction is proximately due to his service-connected disabilities?  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction has been aggravated by his service-connected low back disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA neck evaluation of the Veteran to ascertain the current nature and severity of his service-connected cervical spine strain with osteoarthritis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's neck disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Examination results should be clearly reported.

5. After completing directive (1), the AOJ should arrange for a VA ankle evaluation of the Veteran to ascertain the current nature and severity of his service-connected left ankle strain.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left ankle disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which any pain begins.  The examiner should also address whether there is any additional functional loss during flare-ups.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Examination results should be clearly reported.

6. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected constipation.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's constipation, noting their frequency and severity.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Examination results should be clearly reported.

7. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

8. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


